Plaintiff in error, Henry Gransbury, was convicted in the county court of Alfalfa county on a charge of selling cigarettes to a minor, and punishment fixed at confinement in the county jail for 30 days and a fine of $100. Judgment was rendered on the 11th day of May, 1920. From this judgment the defendant attempted to perfect an appeal by filing in this court, on September 10, 1920, a petition in error, with case-made attached. The Attorney General and county attorney have filed a motion to dismiss the appeal herein because the same was not filed within the time allowed by law and orders of the court.
It appearing on the face of the record that this appeal was not filed until the hundred and twenty-second day after *Page 241 
the rendition of judgment, this being an attempted appeal from a judgment of conviction for a misdemeanor, the motion to dismiss the appeal will be sustained, and the cause remanded to the county court of Alfalfa county, with directions to enforce the judgment and sentence. Griffin v. State, 14 Okla. Cr. 300,170 P. 518.